 
Exhibit 10.1
 
 
SHARE TRANSFER AGREEMENT


By


Nova Furniture Ltd.


a company incorporated in Samoa


and


Kuka Design Limited


a company incorporated in British Virgin Islands



 




Dated as of September 23, 2016
 
 

--------------------------------------------------------------------------------

SHARE TRANSFER AGREEMENT
 
This Share Transfer Agreement is made effective as of the 23rd day of September,
2016 by and between Nova Furniture Ltd., a company incorporated in Samoa (the
“Nova Samoa” or “Seller”) and Kuka Design Limited, a company incorporated in
British Virgin Islands (“Kuka” or “Buyer”). Buyer and Seller are sometimes
hereinafter collectively referred to as the “Parties” and each individually as a
“Party”.


WHEREAS:
 
A.          The Seller is the sole owner and shareholder of Nova Furniture Ltd.
in BVI,  a company incorporated in British Virgin Islands (“NOVA BVI”); and

B.          The Seller and Nova Furniture Macao Commercial Offshore, Ltd. are
both wholly owned subsidiaries of Nova Lifestyle, Inc., a Nevada company listed
on NASDAQ Stock Market; and


C.          NOVA BVI is the sole owner and shareholder of Nova Furniture
(Dongguan) Co., Ltd. in China (“Nova Dongguan”), and Nova Dongguan owns 100% of
Nova Dongguan Chinese Style Furniture Museum (“Nova Museum”) and 90.91% of
Dongguan Ding Nuo Household Products Co., Ltd. (“Ding Nuo”, collectively with
NOVA BVI, Nova Dongguan and Nova Museum as “NOVA BVI and its subsidiaries”); and


D.         Upon the terms and subject to the conditions set forth in this
Agreement, the Seller has agreed to sell all of the issued and outstanding
shares of NOVA BVI held by the Seller to the Buyer; and


E.          Upon the terms and subject to the conditions set forth in this
Agreement, the Buyer has agreed to purchase all of the issued and outstanding
common shares of NOVA BVI from the Seller.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
covenant and agree as follows:


1.          DEFINITIONS


1.1          Definitions.  The following terms have the following meanings in
this Agreement, unless the context indicates otherwise:


(a)
“Agreement” shall mean this Agreement, and all the exhibits and other documents
attached or referred hereto, and all amendments and supplements, if any, hereto;



(b)
“Closing” shall mean the completion of the Transaction, in accordance with
Section 7 hereof, at which the Closing Documents shall be exchanged by the
parties, except for those documents or other items specifically required to be
exchanged at a later time;

--------------------------------------------------------------------------------

(c)
“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and in accordance with Section 7 hereof following the satisfaction or
waiver by Buyer and Seller of the conditions precedent set out in Section 5
hereof, respectively, provided that such date shall be no later than October 30,
2016 unless mutually agreed to in writing by the Parties;



(d)
“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;



(e)
“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;



(f)
“Taxes” shall mean all international, federal, state, provincial and local
income taxes, capital gains taxes, value-added taxes, franchise, personal
property and real property taxes, levies, assessments, tariffs, duties
(including any customs duties), business license or other fees, sales, use and
any other taxes relating to the assets of the designated party or the business
of the designated party for all periods up to and including the Closing Date,
together with any related charge or amount, including interest, fines, penalties
and additions to tax, if any, arising out of tax assessments;



(g)
“Transaction” shall mean the purchase of all of the issued and outstanding
shares of NOVA BVI by Buyer from the Seller in consideration as described in
section 2.



1.2          Currency.  All references to currency in this Agreement are to
United States Dollars, unless expressly stated otherwise.


2.          OFFER, PURCHASE AND SALE OF SHARES


2.1          Offer, Purchase and Sale of Shares.  Subject to the terms and
conditions of this Agreement, the Seller hereby covenants and agrees to sell,
assign and transfer to Buyer, and Buyer hereby covenants and agrees to purchase
from the Seller, all of the issued and outstanding shares of NOVA BVI at the
Purchase Price as defined below in section 2.2 of this Agreement. The Buyer
understands and agrees that it purchases all the issued and outstanding shares
of NOVA BVI which include all the assets and liabilities of NOVA BVI and its
subsidiaries.


2.2          Consideration. Parties agree that the aggregate value of all of the
issued and outstanding shares of NOVA BVI (the “Shares”) is US$ 8,500,000 (the
“Purchase Price”), which value is primarily derived from NOVA BVI’s direct,
wholly-owned operating entity Nova Dongguan and Nova Dongguan’s subsidiaries
Nova Museum and Ding Nuo.


2.3          Payment of Purchase Price.  The Buyer shall pay the Purchase Price
to the bank account below before the Closing Date:


Account Name: Nova Furniture Macao Commercial Offshore, Ltd.
3

--------------------------------------------------------------------------------

Account Number: xxx-xxx-xxx


Bank: The Hongkong and Shanghai Banking Corp Ltd (HSBC), Macao office


2.4          Closing Date.  The Closing will take place, subject to the terms
and conditions of this Agreement, on the Closing Date.


3.          REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer that the statements contained in this
Article 3 are true and correct as of the date hereof:


3.1          Organization of NOVA BVI and its subsidiaries.


(a)
NOVA BVI and its subsidiaries are corporations duly organized, validly existing
and in good standing under the laws of their respective jurisdictions of
incorporation and each has the requisite corporate power and authority to own,
lease and carry on its business as now being conducted. NOVA BVI and its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations in each of the jurisdictions in which they own property,
lease property, do business.



(b)
All of the issued and outstanding shares of NOVA BVI have been duly authorized,
are validly issued, were not issued in violation of any pre-emptive rights and
are fully paid and non-assessable, are not subject to preemptive rights and were
issued in full compliance with the laws of the British Virgin Islands. There are
no outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating NOVA BVI to issue any additional
shares of NOVA BVI.



(c)
The issued and outstanding shares of each of NOVA BVI’s subsidiaries have been
duly authorized, are validly issued, were not issued in violation of any
pre-emptive rights and are fully paid and non-assessable, are not subject to
preemptive rights and were issued in full compliance with all applicable laws.
There are no outstanding options, warrants, subscriptions, conversion rights, or
other rights, agreements, or commitments obligating NOVA BVI or any of its
subsidiaries to issue any additional common stock of any of NOVA BVI’s
subsidiaries, or any other securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire any shares of the common stock
of any of NOVA BVI’s subsidiaries.



3.2          Ownership of Equity.  Seller (i) has good and valid title to and
beneficial ownership of the number of shares of capital stock of NOVA BVI free
and clear of all liens, pledges, security interests and encumbrances, (ii) has
not granted any option, warrant or other right in or to any of the Shares, and
(iii) is not a party to any voting trust, voting agreement or shareholder
agreement with respect to the Shares.
4

--------------------------------------------------------------------------------

3.3          Authority.  Seller has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement (collectively, the “Seller Documents”) to be signed by Seller and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Seller Documents
by Seller and the consummation by Seller of the transactions contemplated hereby
have been duly authorized by its board of directors and approved by the
shareholder of the Seller. This Agreement has been, and the other Seller
Documents when executed and delivered by Seller as contemplated by this
Agreement will be, duly executed and delivered by Seller and this Agreement is,
and the other Seller Documents when executed and delivered by Seller, as
contemplated hereby will be, valid and binding obligations of Seller enforceable
in accordance with their respective terms, except:


(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;



(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and



(c)
as limited by public policy.



3.4          Legal Proceedings. There are no suits, actions, claims, proceedings
or investigations pending or, to the knowledge of Seller, threatened against,
relating to or involving any Seller or NOVA BVI that would or would reasonably
be expected to impair the ability of Seller or NOVA BVI to perform its
respective obligations hereunder or prevent or delay the consummation of the
Transaction.


3.5          Non-Contravention.  Neither the execution, delivery and performance
of this Agreement, nor the consummation of the Transaction, will:


(a)
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of NOVA BVI and its subsidiaries under any term, condition or provision
of any loan or credit agreement, note, debenture, bond, mortgage, indenture,
lease or other agreement, instrument, permit, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to NOVA BVI or any of its
subsidiaries, or any of their respective material property or assets;



(b)
violate any provision of the Articles of Incorporation, Bylaws or any other
documents of NOVA BVI or any of its subsidiaries or any applicable laws; or



(c)
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to NOVA BVI or its
subsidiaries or any of their respective material property or assets.

5

--------------------------------------------------------------------------------

3.6          Actions and Proceedings.  There is no basis for and there is no
action, suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting NOVA BVI and its subsidiaries that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets and properties of NOVA BVI and its subsidiaries taken as a
whole (a “Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Material Adverse Effect.


3.7          Compliance.


(a)
Each of NOVA BVI and its subsidiaries is in compliance with, is not in default
or violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to its
business or operations;



(b)
None of NOVA BVI and its subsidiaries is subject to any judgment, order or
decree entered in any lawsuit or proceeding applicable to its business and
operations that would constitute a Material Adverse Effect;



(c)
NOVA BVI and its subsidiaries has operated in material compliance with all laws,
rules, statutes, ordinances, orders and regulations applicable to its business. 
None of NOVA BVI or its subsidiaries has received any notice of any violation
thereof, nor is aware of a valid basis therefore.



3.8          Tax Matters.


(a)
None of NOVA BVI and its subsidiaries are presently under (nor have any of them
received notice of any contemplated) investigation or audit by any regulatory or
governmental agency or body or any foreign or state taxing authority concerning
any fiscal year or period ended prior to the date hereof;



(b)
To the Seller’s knowledge, there are no liens for Taxes upon any of the assets
of NOVA BVI and its subsidiaries, except for liens for Taxes not yet due and
payable.



(c)
NOVA BVI and its subsidiaries  have paid, or made provision for the payment of,
all material Taxes required to be paid with respect to their businesses and
assets.



3.9          No Brokers.  None of NOVA BVI, NOVA BVI’s subsidiaries or Seller
has incurred any obligation or liability to any party for any brokerage fees,
agent’s commissions or finder’s fees in connection with the Transaction
contemplated by this Agreement


4.          REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller that the statements contained in this
Article 4 are true and correct as of the date hereof:
6

--------------------------------------------------------------------------------

4.1          Organization and Good Standing.  Buyer is duly incorporated,
organized, validly existing and in good standing under the laws of Hong Kong and
has all requisite corporate power and authority to own, lease and carry on its
business as now being conducted.


4.2          Authority.  Buyer has all requisite corporate power and authority
to execute and deliver this Agreement and any other document contemplated by
this Agreement (collectively, the “Buyer Documents”) to be signed by Buyer and
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of each of the Buyer Documents
by Buyer and the consummation by Buyer of the transactions contemplated hereby
have been duly authorized by its board of directors and approved by the
shareholder of the Buyer. This Agreement has been, and the other Buyer Documents
when executed and delivered by Buyer as contemplated by this Agreement will be,
duly executed and delivered by Buyer and this Agreement is, and the other Buyer
Documents when executed and delivered by Buyer, as contemplated hereby will be,
valid and binding obligations of Buyer enforceable in accordance with their
respective terms, except:


(a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;



(b)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and



(c)
as limited by public policy.



4.3          Information Concerning the Company.  Buyer is solely responsible
for conducting its own due diligence with respect to NOVA BVI and its
subsidiaries’ liabilities and for gathering enough information upon which to
base a decision in purchasing the Shares.  Buyer acknowledges that Seller has
not made any representations with respect to NOVA BVI and its subsidiaries or
their status or as to the value or merit of an investment in the Shares, except
as explicitly stated in this Agreement. Buyer understands that NOVA BVI and its
subsidies are sold “AS IS, WHERE IS”, without any representation or warranty
except as explicitly stated in this Agreement.


4.4          Non-Contravention; Buyers’ Consents. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby do not and will not:


(a)
violate, or result in a breach of, or constitute an occurrence of default under
any provision of, result in the acceleration or cancellation of any obligation
under, or give rise to a right by any third party to terminate or amend its
obligations under, any contract to which Buyer is a party or by which it or its
assets or properties are bound, or result in the creation of any encumbrance
upon any of its assets or properties, which violation, breach, default or
encumbrance would individually or in the aggregate be material to Buyer or
materially impair or delay or prevent the consummation of the transactions
contemplated hereby,

7

--------------------------------------------------------------------------------

(b)
violate any applicable Law of any governmental body having jurisdiction over
Buyer, which violation would individually or in the aggregate be materially
adverse to Buyer, or



(c)
require the consent, authorization, order or approval of, filing or registration
with, or waiver of any right of first refusal or first offer from, any
governmental body or any third party, that has not been obtained, except as
would not individually or in the aggregate be materially adverse to Buyer.



4.5          Litigation.  There are no actions, suits, claims, investigations or
other legal proceedings pending or, to the knowledge of Buyer, threatened
against or by Buyer that challenge or seek to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement.


4.6          Compliance with Laws. The Buyer is in material compliance with all
laws and regulations of or from any governmental body applicable to its business
and assets.


4.7          No Brokers.  Buyer has not incurred any obligation or liability to
any party for any brokerage fees, agent’s commissions or finder’s fees in
connection with the Transaction contemplated by this Agreement.


5.          CLOSING CONDITIONS


5.1          Conditions Precedent to Closing by Buyer.  The obligation of Buyer
to consummate the Transaction is subject to the satisfaction or written waiver
of the conditions set forth below by a date mutually agreed upon by the parties
hereto in writing and in accordance with Section 7. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Buyer and may be waived by Buyer in its sole discretion.


(a)
Representations and Warranties. The representations and warranties of the Seller
set forth in this Agreement will be true, correct and complete in all respects
as of the Closing Date, as though made on and as of the Closing Date.



(b)
Performance. All of the covenants and obligations that the Seller are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been performed and complied with in all material respects.



(c)
Transaction Documents. This Agreement and all other documents necessary to
consummate the Transaction, all in form and substance reasonably satisfactory to
Buyer, will have been executed and delivered to Buyer.



(d)
No Material Adverse Change. No Material Adverse Effect will have occurred since
the date of this Agreement.



(e)
Surrender of Shares.  Seller shall surrender all of the issued and outstanding
shares of NOVA BVI to Buyer endorsed in blank for transfer from Seller to Buyer.

8

--------------------------------------------------------------------------------

5.2          Conditions Precedent to Closing by Seller.  The obligation of the
Seller to consummate the Transaction is subject to the satisfaction or written
waiver of the conditions set forth below by a date mutually agreed upon by the
parties hereto in writing and in accordance with Section 7. The Closing of the
Transaction will be deemed to mean a waiver of all conditions to Closing. These
conditions precedent are for the benefit of the Seller and may be waived by
Seller in their discretion.


(a)
Representations and Warranties. The representations and warranties of Buyer set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date.



(b)
Payment of Purchase Price The Purchase Price has been transferred to the bank
accounts of the Seller or its designated bank account pursuant to Article 2 of
this Agreement.



(c)
Performance. All of the covenants and obligations that the Buyer are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects.



(d)
Transaction Documents. This Agreement and all other documents necessary to
consummate the Transaction, all in form and substance reasonably satisfactory to
Seller, will have been executed and delivered to Seller.



6.          ADDITIONAL COVENANTS OF THE PARTIES


6.1          Confidentiality.  All information regarding the business of NOVA
BVI and its subsidiaries including, without limitation, financial information
that Seller provides to Buyer during its due diligence investigation of NOVA BVI
and its subsidiaries will be kept in strict confidence by Buyer and will not be
used (except in connection with due diligence), dealt with, exploited or
commercialized by Buyer or disclosed to any third party (other than Seller’s
professional accounting and legal advisors) without Seller’ prior written
consent unless it is required by the law or regulations.


6.2          Conduct of NOVA BVI and its subsidiaries.  From the date of this
Agreement to the Closing Date, and except to the extent that Buyer otherwise
consents in writing, NOVA BVI and its subsidiaries will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve its
good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.


6.3          Existing Liabilities of NOVA BVI and its Subsidiaries.  The Buyer
understands it acquires all of the issued and outstanding shares of NOVA BVI and
the Buyer agrees to assume all the existing liabilities and responsibilities of
NOVA BVI and its subsidiaries, including but not limited to the existing RMB 20
million bank loan owed by Nova Dongguan to Dongguan Rural Credit
Cooperatives（東莞农村商业银行）and additional severance payment to employees of Nova
Dongguan based on the years of their services to Nova Dongguan upon their
termination according to Chinese labor law.
9

--------------------------------------------------------------------------------

6.4          Notification.  Between the date of this Agreement and the Closing
Date, each of the parties to this Agreement will promptly notify the other
parties in writing if it becomes aware of any fact or condition that causes or
constitutes a material breach of any of its representations and warranties as of
the date of this Agreement, if it becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would cause or constitute a
material breach of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition.


6.5          Public Announcements.  Buyer and Seller agree that they will not
release or issue any reports or statements or make any public announcements
relating to this Agreement or the Transaction contemplated herein without the
prior written consent of the other party, except as may be required to comply
with applicable laws or regulatory requirements.


7.          CLOSING


7.1          Closing.  The Closing shall take place on the Closing Date at the
office of Nova Dongguan or at such other location as agreed to by the parties.


7.2          Closing Deliveries of Seller.  At Closing, Seller will deliver or
cause to be delivered the following, fully executed and in form and substance
reasonably satisfactory to Buyer:


(a)
copies of the resolutions or consent action adopted by or on behalf of the Board
of Directors and the shareholders of Buyer evidencing approval of this Agreement
and the Transaction



(b)
A fully executed and completed copy of this Agreement and any other necessary
documents, each duly executed by Seller, as required to give effect to the
Transaction



(c)
share certificate or equivalent document representing the NOVA BVI Shares;



7.3          Closing Deliveries of Buyer.  At Closing, Buyer will deliver or
cause to be delivered the following, fully executed and in form and substance
reasonably satisfactory to Seller:


(a)
copies of the resolutions or consent action adopted by or on behalf of the Board
of Directors and the shareholders of Buyer evidencing approval of this Agreement
and the Transaction;



(b)
A fully executed and completed copy of this Agreement and any other necessary
documents, each duly executed by Buyer, as required to give effect to the
Transaction; and



(c)
evidence of payment of Purchase Price by the Buyer to the bank account in
accordance with section 2.3 hereof.

10

--------------------------------------------------------------------------------

8.          INDEMNIFICATION


Each Party shall indemnify and hold harmless the other Party from and against
any and all losses, damages, expenses and liabilities or actions,
investigations, inquiries, arbitrations, claims or other proceedings in respect
thereof (collectively “Actions”) (Liabilities and Actions are herein
collectively referred to as “Losses”), that arise by reason of  representations
by such Party in this Agreement being untrue in any material respect or by
reason of a breach of any of obligations of such Party under this Agreement. The
Buyer shall also indemnify and hold harmless Nova Lifestyle, Inc. and its
officers and directors (collectively “Nova US”) from and against any and all the
Losses that arise by reason of  representations by the Buyer in this Agreement
being untrue in any material respect or by reason of a breach of any of
obligations of the Buyer under this Agreement.  Losses include, but are not
limited to, all reasonable legal fees, court costs and other expenses incurred
in connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement or for any
breach of this Agreement notwithstanding the absence of a final determination as
to breaching Party’s obligations to reimburse the other Party or Nova US for
such Losses and the possibility that such payments might later be held to have
been improper.


9.          TERMINATION


9.1          Termination.  This Agreement may be terminated at any time prior to
the Closing Date contemplated hereby by:


(a)
mutual agreement of Buyer and Seller;



(b)
Buyer, if there has been a material breach by the Seller of any material
representation, warranty, covenant or agreement set forth in this Agreement that
is not cured, to the reasonable satisfaction of Buyer, within ten business days
after notice of such breach is given by Buyer;



(c)
Seller, if there has been a material breach by Buyer of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Buyer that is not cured by the breaching party, to the reasonable
satisfaction of the Seller, within ten business days after notice of such breach
is given by Buyer.



9.2          Effect of Termination.  In the event of the termination of this
Agreement as provided in Section 9.1, this Agreement will be of no further force
or effect, provided, however, that no termination of this Agreement will relieve
any party of liability for any breaches of this Agreement that are based on a
wrongful refusal or failure to perform any obligations.


10.          MISCELLANEOUS PROVISIONS


10.1          Amendment.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties.


10.2          Expenses.  Each party will bear its own costs incurred in
connection with the preparation, execution and performance of this Agreement and
the Transaction contemplated hereby, including all fees and expenses of its own
agents, representatives and accountants.
11

--------------------------------------------------------------------------------

10.3          Entire Agreement.  This Agreement, the schedules attached hereto
and the other documents in connection with this transaction contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior arrangements and understandings, both written and oral,
expressed or implied, with respect thereto. Any preceding correspondence or
offers are expressly superseded and terminated by this Agreement.


10.4          Notices.  All notices and other communications required or
permitted under this Agreement must be in writing and will be deemed given if
sent by email, personal delivery, faxed with electronic confirmation of
delivery, internationally-recognized express courier or registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
addresses provided in this Agreement.


All such notices and other communications will be deemed to have been received:


(a)
In the case of email, on the day after the email has been sent;



(b)
in the case of personal delivery, on the date of such delivery;



(c)
in the case of a fax, when the party sending such fax has received electronic
confirmation of its delivery;



(d)
in the case of delivery by internationally-recognized express courier, on the
third business day following dispatch; and



(e)
in the case of mailing, on the seventh business day following mailing.



10.5          Headings.  The headings contained in this Agreement are for
convenience purposes only and will not affect in any way the meaning or
interpretation of this Agreement.


10.6          Assignment.  This Agreement may not be assigned (except by
operation of law) by any party without the consent of the other parties.


10.7          Governing Law and Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
giving effect to any other choice or conflict of law provision that would cause
the application of the laws of any other jurisdiction other than New York. Buyer
and Seller irrevocably consent to the jurisdiction of the courts of the County
of New York, State of New York and of any Federal court located in such county
in connection with any action, suit or proceedings arising out of or relating to
this Agreement or any action taken or omitted hereunder, and waive personal
service of any summons, complaint or other process, and agree that the service
thereof may be made by certified or registered mail directed to any or all of
the Parties at the addresses listed on the signature pages attached hereto.


10.8          Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.


10.9          Gender.  All references to any party will be read with such
changes in number and gender as the context or reference requires.
12

--------------------------------------------------------------------------------

10.10        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.


10.11        Effective.  This Agreement becomes effective upon the parties’
execution.


In Witness Whereof, the Parties hereto have executed this Agreement as of the
first date written above by the undersigned thereunto duly authorized.


SELLER
 
BUYER
         
Nova Furniture Ltd. (Nova Samoa)
 
Kuka Design Limited
         
By: ____________________________
 
By: ____________________________
 
Name: Thanh H. Lam
 
Name: GU Jiangsheng
 
Title:
 
Title:
 
Address:
 
Address: Room 901, 9/F, Easey Commercial
Bldg., 253-261 Hennessy Road, Wanchai,
Hong Kong
 
Tel.:
 
Tel.:
 
Email:
 
Email:
 

 




13